Title: From Alexander Hamilton to David Strong, 8 May 1799
From: Hamilton, Alexander
To: Strong, David


          
            Sir,
            New York May 8. 1799
          
          Inclosed are two Warrants, forwarded to me by the Secretary of War, for the pardon of the persons condemned to death by a General Court Martial held at Detroit, the inducement to pardon them, as I understand from his letter, has been owing to a misconception of the Articles of War, as appears in the proceedings, by the Officers forming the Court. You will perceive by this how requisite and of what great importance it is that every officer should be well acquainted with the Rules & Articles of War
          with true consideration I am Sir Your obed Servt.
          
            Colonel Strong Commanding Officer Detroit
        